DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.
Claims 1, 3, 5-6, 9-11, 13, 15-16 and 19-20 are pending.  
Claims 2, 4, 7-8, 12, 14 and 17-18 are cancelled.  
Claims 1, 3, 5-6, 9-11, 13, 15-16 and 19-20 stand rejected.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3, 5, 11, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to Claim 1, Claim 1 recites: “the control information including first information on second resources” (emphasis added).  It is unclear how first information is “on” second resources.  The examiner will treat the above claim except to indicate: the control information including first information identifying second resources.  
Claims 3 and 5 are rejected through dependence from Claim 1.  


In regard to Claim 11, Claim 11 recites: “the control information including first information on second resources” (emphasis added).  It is unclear how first information is “on” second resources.  The examiner will treat the above claim except to indicate: the control information including first information identifying second resources.  
Claims 13 and 15 are rejected through dependence from Claim 11.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No.: US 20100027462 A1) in view of Yokomakura et al. (Pub. No.: US 20160057760 A1), hereafter respectively referred to as Lee and Yokomakura.  
	In regard to Claim 1, Lee teaches A method performed by a base station (AP 100, Para. 51, FIG. 1) in a communication system, the method comprising: transmitting, to the first terminal (access terminal (AT) 200, Para. 24, FIG. 1), control information on a control channel (A MAC message transferred through the connection C1 includes a connection identifier (CID), a UL_MAP and a DL_MAP, and channel descriptors, Para. 32, FIG. 3), the control information including first information on second resources for transmitting first data for the first terminal (DL_MAP are for identifying a symbol offset and a sub-channel of a burst time-divided by an AT in a downlink/uplink, and they define a number of symbols of the allocated resource and a number of sub-channels, Para. 32, FIGS. 1-3).  
(DL-MAP from the AP 100 may include information on a downlink channel descriptor (DCD) that includes a downlink burst profile.  The DCD includes a DIUC value that corresponds to a given range of a CINR value.  Para. 51, FIGS. 1, 3, 6).  
Lee teaches transmitting, to the first terminal (access terminal (AT) 200, Para. 24, FIG. 1), the first data (downlink data, Para. 51, FIGS. 1, 3, 6) based on the control information, wherein the control information indicates that the first terminal decodes the first data based on the power ratio identifying interference from the second data (the AT determines a modulation type and a coding rate with reference to the FEC type that corresponds to the DIUC value and then receives downlink data according to the determination result, Para. 51, FIGS. 1, 3, 6).  
Lee fails to teach identifying first resources from among resources allocated to a first terminal, the first resources being overlapped with resources allocated to a second terminal, and Lee fails to teach second resources for transmitting second data for the second terminal from among the first resources, and Lee fails to teach transmitting the second data.  
Yokomakura teaches identifying first resources (the RB2, the RB3, Para. 54, FIGS. 1-2) from among resources allocated to a first terminal (resource allocation of the terminal apparatus 200-1 as the RB2, the RB3 and the RB4, Para. 54, FIGS. 1-2), the first resources being overlapped with resources allocated to a second terminal (resource allocation of the terminal apparatus 200-2 as the RB1, the RB2 and the RB3, Para. 54, FIGS. 1-2).  
(the RB2, the RB3, Para. 54, FIGS. 1-2) for transmitting second data for the second terminal (resource allocation of the terminal apparatus 200-2 as the RB1, the RB2 and the RB3, Para. 54, FIGS. 1-2) from among the first resources (resource allocation of the terminal apparatus 200-1 as the RB2, the RB3, Para. 54, FIGS. 1-2).  
Yokomakura teaches transmitting, to the first terminal, the first data and the second data (base station apparatus 100-1 transmits the control signal and a data signal, Para. 64, FIGS. 1-2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yokomakura with the teachings of Lee since Yokomakura provides a technique for interference compensation in a cell involving overlapping resources of terminals, which can be introduced into the system of Lee to ensure an access terminal can receive all intended data despite sharing reception resources allocated with a different device.  


In regard to Claim 6, Lee teaches A method performed by a first terminal (access terminal (AT) 200, Para. 24, FIG. 1) in a communication system, the method comprising: receiving, from a base station (AP 100, Para. 51, FIG. 1), control information on a control channel (A MAC message transferred through the connection C1 includes a connection identifier (CID), a UL_MAP and a DL_MAP, and channel descriptors, Para. 32, FIG. 3), the control information including first information on second resources for transmitting first data for the first terminal (DL_MAP are for identifying a symbol offset and a sub-channel of a burst time-divided by an AT in a downlink/uplink, and they define a number of symbols of the allocated resource and a number of sub-channels, Para. 32, FIGS. 1-3).  
Lee teaches second information on a power ratio of the first data to the second data in the second resources (DL-MAP from the AP 100 may include information on a downlink channel descriptor (DCD) that includes a downlink burst profile.  The DCD includes a DIUC value that corresponds to a given range of a CINR value.  Para. 51, FIGS. 1, 3, 6).  
Lee teaches receiving, from the base station (AP 100, Para. 51, FIG. 1), the first data (downlink data, Para. 51, FIGS. 1, 3, 6) based on the control information (the AT determines a modulation type with reference to the FEC type that corresponds to the DIUC value and then receives downlink data according to the determination result, Para. 51, FIGS. 1, 3, 6).  
Lee teaches decoding the first data based on the power ratio identifying interference from the second data (the AT determines a coding rate with reference to the FEC type that corresponds to the DIUC value and then receives downlink data according to the determination result, Para. 51, FIGS. 1, 3, 6).  
Lee fails to teach second resources for transmitting second data for a second terminal from among first resources, Lee fails to teach, wherein the first resources are from among resources allocated to the first terminal and overlap with resources allocated to the second terminal, and Lee fails to teach receiving the second data.  
Yokomakura teaches second resources (the RB2, the RB3, Para. 54, FIGS. 1-2) for transmitting second data for a second terminal (resource allocation of the terminal apparatus 200-2 as the RB1, the RB2 and the RB3, Para. 54, FIGS. 1-2) from among first resources (resource allocation of the terminal apparatus 200-1 as the RB2, the RB3, Para. 54, FIGS. 1-2).  
Yokomakura teaches, wherein the first resources (the RB2, the RB3, Para. 54, FIGS. 1-2) are from among resources allocated to the first terminal (resource allocation of the terminal apparatus 200-1 as the RB2, the RB3 and the RB4, Para. 54, FIGS. 1-2) and overlap with resources allocated to the second terminal (resource allocation of the terminal apparatus 200-2 as the RB1, the RB2 and the RB3, Para. 54, FIGS. 1-2).  
Yokomakura teaches receiving, from the base station, the first data and the second data (base station apparatus 100-1 transmits the control signal and a data signal, Para. 64, FIGS. 1-2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yokomakura with the teachings of Lee since Yokomakura provides a technique for interference compensation in a cell involving overlapping resources of terminals, which can be introduced into the system of Lee to ensure an access terminal can receive all intended data despite sharing reception resources allocated with a different device.  


In regard to Claim 11, Lee teaches A base station (AP 100, Para. 51, FIG. 1) in a communication system, the base station comprising: a transceiver (signal transmitting/receiving device 12, Para. 33, FIG. 4); and a controller (access point controller 11, Para. 33, FIG. 4) coupled with the transceiver and configured to: transmit, to the first terminal (access terminal (AT) 200, Para. 24, FIG. 1), control information on a control channel(A MAC message transferred through the connection C1 includes a connection identifier (CID), a UL_MAP and a DL_MAP, and channel descriptors, Para. 32, FIG. 3), the control information including first information on second resources for transmitting first data for the first terminal (DL_MAP are for identifying a symbol offset and a sub-channel of a burst time-divided by an AT in a downlink/uplink, and they define a number of symbols of the allocated resource and a number of sub-channels, Para. 32, FIGS. 1-3).  
Lee teaches second information on a power ratio of the first data to the second data in the second resources (DL-MAP from the AP 100 may include information on a downlink channel descriptor (DCD) that includes a downlink burst profile.  The DCD includes a DIUC value that corresponds to a given range of a CINR value.  Para. 51, FIGS. 1, 3, 6).  
Lee teaches transmit, to the first terminal (access terminal (AT) 200, Para. 24, FIG. 1), the first data (downlink data, Para. 51, FIGS. 1, 3, 6) based on the control information, wherein the control information indicates that the first terminal decodes the first data based on the power ratio identifying interference from the second data (the AT determines a modulation type and a coding rate with reference to the FEC type that corresponds to the DIUC value and then receives downlink data according to the determination result, Para. 51, FIGS. 1, 3, 6).  
Lee fails to teach identify first resources from among resources allocated to a first terminal, the first resources being overlapped with resources allocated to a second second data for the second terminal from among the first resources, and Lee fails to teach transmit the second data.  
Yokomakura teaches identify first resources (the RB2, the RB3, Para. 54, FIGS. 1-2) from among resources allocated to a first terminal (resource allocation of the terminal apparatus 200-1 as the RB2, the RB3 and the RB4, Para. 54, FIGS. 1-2), the first resources being overlapped with resources allocated to a second terminal (resource allocation of the terminal apparatus 200-2 as the RB1, the RB2 and the RB3, Para. 54, FIGS. 1-2).  
Yokomakura teaches second resources (the RB2, the RB3, Para. 54, FIGS. 1-2) for transmitting second data for the second terminal (resource allocation of the terminal apparatus 200-2 as the RB1, the RB2 and the RB3, Para. 54, FIGS. 1-2) from among the first resources (resource allocation of the terminal apparatus 200-1 as the RB2, the RB3, Para. 54, FIGS. 1-2).  
Yokomakura teaches transmit, to the first terminal, the first data and the second data (base station apparatus 100-1 transmits the control signal and a data signal, Para. 64, FIGS. 1-2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yokomakura with the teachings of Lee since Yokomakura provides a technique for interference compensation in a cell involving overlapping resources of terminals, which can be introduced into the system of Lee to ensure an access terminal can receive all intended data despite sharing reception resources allocated with a different device.  


In regard to Claim 16, Lee teaches A first terminal (access terminal (AT) 200, Para. 24, FIG. 1) in a communication system, the first terminal comprising: a transceiver (signal transmitting/receiving device 22, Para. 43, FIG. 5); and a controller (access terminal controller 21, Para. 42, FIG. 5) coupled with the transceiver and configured to: receive, from a base station (AP 100, Para. 51, FIG. 1), control information on a control channel (A MAC message transferred through the connection C1 includes a connection identifier (CID), a UL_MAP and a DL_MAP, and channel descriptors, Para. 32, FIG. 3), the control information including first information on second resources for transmitting first data for the first terminal (DL_MAP are for identifying a symbol offset and a sub-channel of a burst time-divided by an AT in a downlink/uplink, and they define a number of symbols of the allocated resource and a number of sub-channels, Para. 32, FIGS. 1-3).  
Lee teaches second information on a power ratio of the first data to the second data in the second resources (DL-MAP from the AP 100 may include information on a downlink channel descriptor (DCD) that includes a downlink burst profile.  The DCD includes a DIUC value that corresponds to a given range of a CINR value.  Para. 51, FIGS. 1, 3, 6).  
Lee teaches receive, from the base station (AP 100, Para. 51, FIG. 1), the first data (downlink data, Para. 51, FIGS. 1, 3, 6) based on the control information (the AT determines a modulation type with reference to the FEC type that corresponds to the DIUC value and then receives downlink data according to the determination result, Para. 51, FIGS. 1, 3, 6).  
Lee teaches decode the first data based on the power ratio identifying interference from the second data (the AT determines a coding rate with reference to the FEC type that corresponds to the DIUC value and then receives downlink data according to the determination result, Para. 51, FIGS. 1, 3, 6).  
Lee fails to teach second resources for transmitting second data for a second terminal from among first resources, and Lee fails to teach, wherein the first resources are from among resources allocated to the first terminal and overlap with resources allocated to the second terminal, and Lee fails to teach receive the second data.  
Yokomakura teaches second resources (the RB2, the RB3, Para. 54, FIGS. 1-2) for transmitting second data for a second terminal (resource allocation of the terminal apparatus 200-2 as the RB1, the RB2 and the RB3, Para. 54, FIGS. 1-2) from among first resources (resource allocation of the terminal apparatus 200-1 as the RB2, the RB3, Para. 54, FIGS. 1-2).  
Yokomakura teaches, wherein the first resources (the RB2, the RB3, Para. 54, FIGS. 1-2) are from among resources allocated to the first terminal (resource allocation of the terminal apparatus 200-1 as the RB2, the RB3 and the RB4, Para. 54, FIGS. 1-2) and overlap with resources allocated to the second terminal.(resource allocation of the terminal apparatus 200-2 as the RB1, the RB2 and the RB3, Para. 54, FIGS. 1-2).  
 (base station apparatus 100-1 transmits the control signal and a data signal, Para. 64, FIGS. 1-2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yokomakura with the teachings of Lee since Yokomakura provides a technique for interference compensation in a cell involving overlapping resources of terminals, which can be introduced into the system of Lee to ensure an access terminal can receive all intended data despite sharing reception resources allocated with a different device.  


Claims 3, 9, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yokomakura, and further in view of Bhattad et al. (Pub. No.: US 20170202014 A1), hereafter referred to as Bhattad.  
In regard to Claim 3, as presented in the rejection of Claim 1, Lee teaches data.  
Lee fails to teach data for the first terminal is punctured in the first resources excluding the second resources.  
Bhattad teaches data for the first terminal is punctured in the first resources excluding the second resources (puncturing data resources with disparate signals (e.g., signals related to a disparate technology) while minimizing loss over the data resources caused by the puncturing, Para. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhattad with the 

In regard to Claim 9, as presented in the rejection of Claim 6, Lee teaches a method.  
Lee fails to teach wherein data for the first terminal is punctured in the first resources excluding the second resources.  
Bhattad teaches wherein data for the first terminal is punctured in the first resources excluding the second resources (puncturing data resources with disparate signals (e.g., signals related to a disparate technology) while minimizing loss over the data resources caused by the puncturing, Para. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhattad with the teachings of Lee since Bhattad provides a technique to permit disparate signals to puncture data resources, which can be introduced into the system of Lee to permit utilization of muted resources through the transmission of other signals that are less effected by the experienced interference of the muted resources.  

In regard to Claim 13, as presented in the rejection of Claim 11, Lee teaches a base station.  

Bhattad teaches data for the first terminal is punctured in the first resources excluding the second resources (puncturing data resources with disparate signals (e.g., signals related to a disparate technology) while minimizing loss over the data resources caused by the puncturing, Para. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhattad with the teachings of Lee since Bhattad provides a technique to permit disparate signals to puncture data resources, which can be introduced into the system of Lee to permit utilization of muted resources through the transmission of other signals that are less effected by the experienced interference of the muted resources.  

In regard to Claim 19, as presented in the rejection of Claim 16, Lee teaches a terminal.  
Lee fails to teach wherein data for the first terminal is punctured in the first resources excluding the second resources.  
Bhattad teaches wherein data for the first terminal is punctured in the first resources excluding the second resources (puncturing data resources with disparate signals (e.g., signals related to a disparate technology) while minimizing loss over the data resources caused by the puncturing, Para. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhattad with the .  


Claims 5, 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yokomakura, and further in view of Li et al. (Pub. No.: US 20170079059 A1), hereafter referred to as Li.  
In regard to Claim 5, as presented in the rejection of Claim 1, Lee teaches a first terminal.  
Lee fails to teach wherein the first terminal is associated with an enhanced mobile broadband (eMBB) service.  
Li teaches wherein the first terminal is associated with an enhanced mobile broadband (eMBB) service (enhanced mobile broadband (eMBB) may provide high bandwidth and a high date rate, which may benefit from advanced MIMO transmission, Para. 291).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Lee since Li provides a technique for network slicing that includes support diverse applications that may involve eMBB, which can be introduced into the system of Lee to permit increased connection performance by involving eMBB for compatible UEs and increase flexibility of possible services.  

In regard to Claim 10, as presented in the rejection of Claim 6, Lee teaches a method.  
Lee fails to teach wherein the first terminal is associated with an enhanced mobile broadband (eMBB) service.  
Li teaches wherein the first terminal is associated with an enhanced mobile broadband (eMBB) service (enhanced mobile broadband (eMBB) may provide high bandwidth and a high date rate, which may benefit from advanced MIMO transmission, Para. 291).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Lee since Li provides a technique for network slicing that includes support diverse applications that may involve eMBB, which can be introduced into the system of Lee to permit increased connection performance by involving eMBB for compatible UEs and increase flexibility of possible services.  

In regard to Claim 15, as presented in the rejection of Claim 11, Lee teaches a base station.  
Lee fails to teach the first terminal is associated with an enhanced mobile broadband (eMBB) service.  
Li teaches wherein the first terminal is associated with an enhanced mobile broadband (eMBB) service (enhanced mobile broadband (eMBB) may provide high bandwidth and a high date rate, which may benefit from advanced MIMO transmission, Para. 291).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Lee since Li provides a technique for network slicing that includes support diverse applications that may involve eMBB, which can be introduced into the system of Lee to permit increased connection performance by involving eMBB for compatible UEs and increase flexibility of possible services.  

In regard to Claim 20, as presented in the rejection of Claim 16, Lee teaches a terminal.  
Lee fails to teach wherein the first terminal is associated with an enhanced mobile broadband (eMBB) service.  
Li teaches wherein the first terminal is associated with an enhanced mobile broadband (eMBB) service (enhanced mobile broadband (eMBB) may provide high bandwidth and a high date rate, which may benefit from advanced MIMO transmission, Para. 291).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with the teachings of Lee since Li provides a technique for network slicing that includes support diverse applications that may involve eMBB, which can be introduced into the system of Lee to permit increased connection performance by involving eMBB for compatible UEs and increase flexibility of possible services.  


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 102
Applicant’s arguments with respect to claim(s) 1, 6, 11, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Song et al (Pub. No.: US 20100208675 A1), Para. 53, FIG. 5, burst allocation information is written in a downlink MAP Information Element (IE), and includes therein Connection Identifier (CID) information, CINR information.  
Pajukoski et al. (Pub. No.: US 20130252624 A1), Para. 25, FIGS. 2-3, overlapping resource allocation among the UEs.
Patel et al. (Pub. No.: US 20160278070 A1)
Tsai et al. (Pub. No.: US 20150146657 A1), claim 12, Para. 33, FIG. 4, the interfering signal could be intra-cell interference.  The resource allocation information comprises overlapping physical resource blocks (PRBs) allocated to both the interfering signal and the desired signal.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






Joshua Smith  
/J.S./  
7-14-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477